Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Strickland on May 7, 2021.

The application has been amended as follows: 
In claim 3, line 1 the number “2” has been deleted, and the new number –1—has been inserted in its place.
In claim 13, line 1 the number “12” has been deleted, and the new number –11—has been inserted in its place.


                                                                               Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the cited references alone or in combination teach the claimed “selecting between a first striking face texture and a second striking face texture that has a lower peak dominance variation that the first striking face texture, wherein the first striking face texture is selected if the golf club head Izz is greater than a threshold Izz value and the second striking face texture is selected if the golf club 
None of the cited references alone or in combination teach the claimed “selecting between a first striking face texture and a second striking face texture that has lower peak dominance variation than the first striking face, wherein the first striking face texture is selected if the golf club head has a mass greater than a threshold mass value and the second striking face texture is selected if the golf club head has a mass of less than the threshold mass”, “forming, by metal injection molding, the golf club head…….” And wherein the peak dominance variation is a difference in average surface peak dominance in a first virtual evaluation region at a first predetermined location relative  to the face center and an adjacent second virtual evaluation region at a second predetermined location that is laterally farther from the face center than the first evaluation region, each region defined by a 6mm by 6mm square” as recited in claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl